DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner prosecuting this application has been changed. Any inquiries relating to the examination of the application should be directed to Examiner Singh. The telephone number is provided at the end of this office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/2022 has been entered.
Applicant’s amendments to the claims and arguments filed on August 31, 2022 have been received and entered. Claims 1, 34 have been amended, while claims 2-7, 11-12, 15-16, 18-22, 25-28, 30-31, 33, 35-43, 45-47 have been canceled. Claims 1, 8-10, 13-14, 17, 23-24, 29, 32, 34, and 44 are currently under consideration.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants’ claim of foreign priority.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, 13-14, 17, 23-24, 29, 32, 34, and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of treating a triple negative breast cancer in a subject in need thereof, the method comprising
culturing an adherent stromal cells (ASC) isolated placenta tissue and expanding in a three-dimensional (3D) in in a first growth medium, wherein no pro-inflammatory cytokines have been added to the first growth medium; 
subsequently incubating said ASC in the 3D bioreactor in a second growth medium containing pro- inflammatory cytokines tumor Necrosis Factor alpha (TNF-alpha) and interferon-gamma (IFN-gamma) for 24 hours; and 
intramuscularly or intratumorally administering to the subject, a therapeutically effective amount of the adherent stromal cells obtained from step (b), wherein said administering results in a reduction of tumor growth, thereby treating the triple negative breast cancer in the subject, 
does not reasonably provide enablement for (a) treating a triple negative breast cancer in a subject using any other adherent stromal cells (ASC) isolated placenta tissue that is not treated with proinflammatory cytokine TNF-alpha and interferon gamma for 24 hours prior to administration to the subject to reduce triple negative breast cancer cell growth or (b) using any other pro-inflammatory cytokines in the growth medium for 24 hours prior to use in treating TNBC.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed.  Such a determination is not a simple factual consideration, but is a conclusion reached by weighing at least eight factors as set forth in In re Wands, 858 F.2d at 737, 8 USPQ 1400, 2d at 1404.  Such factors are: (1) The breadth of the claims; (2) The nature of the invention; (3) The state of the art; (4) The level of one of ordinary skill in the art; (5) The level of predictability in the art; (6) The amount of direction and guidance provided by Applicant; (7) The existence of working examples; and (8) The quantity of experimentation needed to make and/or use the invention. 
The office has analyzed the specification in direct accordance to the factors outlines in In re Wands. MPEP 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection.” These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform “undue experimentation” to make and/or use the invention and therefore, applicant’s claims are not enabled.
Breadth of the claims
 Claims 1, 7-10, 13-14, 16-17, 23-24, 29, 32, 34, 38, 40, 42, and 44-47 are directed to a method of treating a triple negative breast cancer in a subject by intramuscularly or intratumorally administering to the subject uncharacterized adherent stromal cells (ASC) isolated from placenta tissue and expanded in a three-dimensional (3D) culture in a 3D bioreactor.  Dependent claims limit the said 3D culture comprises: (a) incubating ASC in the 3D bioreactor in a first growth medium, wherein no pro-inflammatory cytokines have been added to said first growth medium; and (b) subsequently incubating said ASC in the 3D bioreactor in a second growth medium, wherein said one or more pro-inflammatory cytokines have been added to said second growth medium.
Nature of the invention & direction and guidance provided by Applicant
 The specification teaches that adherent stromal cells were obtained from placental tissue, cultured as a monolayer, and subsequently cultured as a three-dimensional (3D) culture in a bioreactor (Specification page 49, example 1). The specification teaches that placental-derived ASCs express CD73, CD29, and CD105, and did not express the markers CD34, CD45, CD19, CD14, and HLA-DR (Specification page 50, Example 3). The markers described in the instant specification (both those present and absent), are commonly used in the art to identify mesenchymal stem cells (See, for example, Dominici et al 2006, art of record). The specification further teaches that placenta-derived ASCs were treated with either tumor necrosis factor alpha (TNF-α), interferon gamma (IFN-gamma), or both (Page 53-55; Table 2-4). Such treatment resulted in an increased expression of VEGF and other proteins (Page 53-55; Table 2-4), as well as decreased the population doubling time for cells stimulated for 24hrs (Page 56-57, Table 5; Fig. 7). 
To determine the anti-tumor activity of stimulated placenta-derived ASCs, the cells were cultured in the presence of either TNF-α and IFN-gamma, or IFN-gamma alone, and the conditioned media (CM) was collected (Page 58). 59 cancer cell lines were cultured in multi-well 3D plates to form spheroids and were subsequently treated with 25uL of undiluted or diluted media from the stimulated ASCs (Page 57, Anti-Cancer assay). The cancer cell lines employed in their example are included in table 7 (Table 7). Following the treatment of cancer cell lines with conditioned medium, 12 cell lines were found to have inhibited cell growth, 14 were partially inhibited, 28 cell lines were not inhibited, 4 cell lines were partially stimulated, and one cell line was stimulated (Page 61; Tables 8-12). Of the different cancer cell lines tested the following demonstrated inhibition: ¼ melanoma, 2/5 hepatocellular carcinoma, 2/10 colorectal carcinoma, 2/6 breast carcinoma, 1/1 lung adenocarcinoma, 1/1 large cell lung carcinoma, and 1/1 rhabdomyosarcoma (Page 61 following the bulleted list). The applicants investigated the gene expression data for responsive vs. non-responsive cell lines and found that several hundred genes were differentially expressed in responsive vs. non-responsive cell lines (Page 63-65; Table 14). The specification teaches that the upregulated and downregulated genes affected several cellular pathways (Page 66, Table 16-18). The responsive cancer cell lines tended to demonstrate the downregulation of pathways involved MHC Class I antigen presentation and cytokine signaling pathways (Page 67; Table 20). 
To investigate the anti-tumor activity of ASCs in vivo, the specification teaches that athymic FoxN1 nude mice were injected subcutaneously with MDA-MB-231 adenocarcinoma cells (a triple negative breast cancer cell line) (Page 70, example 21). The mice were then treated with ASCs that were pre-stimulated with TNF-α and IFN-gamma via intramuscular or intravenous administration (Page 70; Table 21). Mice that received pre-stimulated ASCs demonstrated a reduction in tumor volume, as well as growth of the tumor during the course of experimentation (Page 71-72, Tables 22-25; Fig. 14). To investigate the efficacy of placenta-derived ASCs that were not pre-stimulated with TNF-α or IFN-gamma, the specification teaches that MDA-MB-231 cells were injected into the mammary fat pad to induce tumor formation (day 0) (Page 73). The mice were then administered ASCs via either intravenous, intramuscular, or a combination of intravenous/intramuscular routes of administration (Page 73; Table 26).  Mice that received ASCs via intramuscular injection at day 48 (referred to as “Late”) following tumor cell inoculation demonstrated significantly reduced tumor cell growth (Page 75; Fig. 15). Those that received ASCs via intramuscular injection earlier on (the specification does not indicate when these cells were administered) did not demonstrate any reduction in tumor growth (Fig. 15). Similarly, mice which received ASCs via intravenous injection did not demonstrate a significant reduction in tumor growth (Fig. 17). Taken together, this data suggests that both the timing and mode of administration impact the therapeutic efficacy of ASCs.
Furthermore, the specification fails to teach treating triple negative breadth cancer using any adherent stromal cells, other than placenta-derived ASCs that in cultured in presence of proinflammatory cytokine TNF-alpha and/or interferon-gamma, were capable of therapeutic efficacy. 
State of the Art and Predictability of the Art and the Amount of Experimentation Necessary:
The art teaches that exosomes from mesenchymal stem cells promoted tumor growth by inducing VEGF expression in tumor cell. Zhu teaches  MSC promoted breast metastasis (Spees et al Stem cell Research, 2016, 7, 125, 1-13  and Zhu et al Cancer Letter, 2012, 315). It is relevant to note that a number of studies have shown that MSCs exhibit a tumor-supportive role promoting tumor growth and increasing proliferation, metastasis and drug resistance during contact with tumor cell (Karnoub et al Nature 449, 557–63 (2007). However, other studies have shown just the opposite, suggesting that they may have a tumor-suppressive role (Ayuzawa, et al Cancer Lett. 280, 31–37, 2009). Post filing art of Allen et al (Scientific Reports 2018, 8, 670, 1-17) states “numerous factors, including the source tissue of the MSCs, their degree of differentiation, whether they were induced and if so by which process, the type and size of tumor being treated, the mode of MSC injection into the host animal, the treatment regimen and interactions with the host’s immune system, appear to play a role in determining whether MSCs exhibit pro-tumorigenic or anti-tumorigenic properties” (see page 1, last para. to page 2, para. 1). Adherent stromal cells (such as MSCs) have also been demonstrated to have anti-cancer activity. For example, naïve MSCs were shown to have inhibitory activity on the growth of tumor cells in vitro via pro-apoptotic signaling or the inhibition of angiogenesis (by the killing of vascular endothelial cells) (Sun et al. 2014, art of record). Similarly, placenta-derived stem cells (which express markers the same cell surface markers as MSCs) were demonstrated to reduce tumor growth in a xenograft model of multiple myeloma that employed primary human tumor cells (WO 2011/094181, foreign reference 5 of the IDS filed 11/14/2018). Additionally, methods to polarize MSCs towards anti-tumor activity, or at least away from pro-tumor activity, have been proposed. For instance, MSCs that were stimulated with TLR4 ligands, which skews the cells towards a pro-inflammatory phenotype, did not promote tumor growth (Sun et al. 2014, art of record). Similarly, the art teaches that stimulation of bone marrow MSCs with TNF-α increases the expression of TNF-related apoptosis-inducing ligand (TRAIL) and DKK-3, thereby promoting their anti-cancer activity (US20150272992, Prockop et al. 2015). Such cells were capable of inhibiting tumor growth in a xenograft model of triple negative breast cancer (US20150272992, Prockop et al. 2015). Yu (Oncogene, 2019, 482-490) teaches TNFa-activated mesenchymal stromal cells promotes breast cancer metastasis by recruiting CXCR2+ neutrophils (abstract). Du et al (Int. J. Biochem. Cell Biol. 2012, 1305–1314) teaches co-injection of MSCs induced with interferon-gamma (IFN-γ) increases tumor growth and vascularization (see abstract). In view of foregoing it is apparent that usefulness of MSC for the treatment of cancer was evolving and unpredictable before the effective filing date of instant application and remained context dependent and controversial (see Spees et al). In the instant case, the guidance provided in the specification is limited to co-induction with TNF-α and IFN-γ during the last 24 hours of their growth in culture, 3D-expanded human placental-derived ASC expression significantly, upregulating secretion of anti-proliferative, anti-angiogenic and pro-inflammatory cytokines including MCP-1 and GM-CSF resulting in inhibition of triple negative breast cancer cells (see para. 238, 301, table 3, 4 of the published application). The specification clearly shows that co-induction with TNF-α and IFN-γ during the last 24 results in improved expression of MCP-1 and GM-CSF in the bioreactor media as compared to either cytokine alone (see table 3, 4).
The disclosure shows that specific co-induction with TNF-α and IFN-γ during the last 24 hours of their growth in culture, 3D-expanded human placental-derived ASC are required for improving expression of several cytokines resulting in triple negative breast cancer cells. disclosure. All of these pre-induction with TNF-α and IFN-γ during the last 24 hours of their growth in culture, 3D-expanded human placental-derived ASC prior to intravenous or intramuscular administration are required to treatment of TNBC. Absent any requirement of co-induction of specific proinflammatory cytokine TNF-α and IFN-γ during the last 24 hours and lack of teachings or guidance provided by the specification with regard to treating TNBC by administering ASC that is not induced by TNF-α and IFN-γ during the last 24 hours.  Given that numerous factors, including the source tissue of the MSCs, their degree of differentiation, whether they were induced and if so by which process, the type and size of tumor being treated, the mode of MSC injection into the host animal, the treatment regimen and interactions with the host’s immune system, appear to play a role in determining whether MSCs exhibit pro-tumorigenic or anti-tumorigenic properties, and the lack of correlation between administration of placental-derived ASC and reduction in TNBC for the specific reasons cited above it would have required undue experimentation for an artisan of skill to make and use the claimed invention. Applicant should note that “case law requires that the disclosure of an application shall inform those skilled in the art how to use applicants’ alleged discovery, not to find out how to use it for themselves.” In re Gardner 166 USPQ 138 (CCPA) 1970. Therefore, the Artisan, recognizing the variabilities of resulting effect of MSCs on tumor, would not reasonably predict the vast majority of embodiments claimed. An artisan would have to perform undue experimentation to make and use the invention, without reasonable expectation of success. 
In conclusion, in view of breadth of the claims and absence of a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as claimed by Applicant is not enabled commensurate with full scope. An artisan of skill would have required undue experimentation to practice the invention because the art of treating TNBC was unpredictable at the time of filing of this application as supported by the observations in the art record. 

Withdrawn-Claim Rejections - 35 USC § 103
Claims 1, 8-10, 13, 16, 23-24, 34, and 44 were rejected under 35 U.S.C. 103 as obvious over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7, art of record) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79, art of record), Panchalingam et al. (Stem Cell Res Ther. 2015; 6:225, art of record) and Zhang et al (WO 2011/094181, 2011).  In view of Applicants’ amendment of base claim 1, limiting the scope to “ASC isolated from placental tissue”, the previous rejection is rendered moot and hereby withdrawn. The claims are however subject to new rejections over the prior art of record, as set forth below.
 Claims 1, 7, 9, and 14 were rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Zhang et al (WO 2011/094181, 2011), Panchalingam et al. (Stem Cell Res Ther. 2015;6:225, art of record), as applied to claims 1 and 9 above, and further in view of Yang et al. (J Immunol Res. 2014;2014:318098, art of record). The rejection is withdrawn for the reasons discussed above.
Claims 1 and 17 were rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Zhang et al (WO 2011/094181, 201), Panchalingam et al. (Stem Cell Res Ther. 2015;6:225, art of record), as applied to claim 1 above, and further in view of Santos et al. (Biotechnol J. 2013;8(6):644-54).  The rejection is withdrawn for the reasons discussed above.
Claims 1, 29 and 32 were rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79), Panchalingam et al. (Stem Cell Res Ther. 2015;6: 225, art of record), Zhang et al (WO 2011/094181, 2011) as applied to claim 1 above, in view of In ‘t Anker et al. (Stem Cells. 2004;22(7):1338-45). The rejection is withdrawn for the reasons discussed above.

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 13-14, 17, 23-24, 34, and 44 are rejected under 35 U.S.C. 103 as obvious over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7, art of record) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79, art of record), Aberman et al (WO/2011/132087, dated 10/27/2011) and Yang et al (J Immunol Res. 2014;2014:318098, art of record).  
Regarding claims 1, 9, 13, Prockop et al teaches a method of treating cancer by direct intra tumoral or intravenous administration (para. 18) of mesenchymal stem cells (i.e. adherent stromal stem cells) derived from bone marrow (para. 12) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). One of the characteristics used to identify mesenchymal stem cells (MSCs) is their adherence to plastic, as evidenced by Dominici et al (Abstract). Prockop et al further teaches that the administration of pre-activated human MSCs (hMSCs) reduced the tumor burden in a lung metastatic xenograft model that was produced with MDA-MB-231 (MDA) cells in vivo (Paragraph 0006). As MDA-MB-231 xenografts were utilized in the art to study triple negative breast cancer, as evidenced by Tate et al (Abstract; Page 4, Animal xenograft studies), the teachings of Prockop et al are considered to meet the limitations of treating a breast carcinoma, wherein said breast carcinoma is triple negative.
Regarding claim 34 Mesenchymal stem cells are characterized by their expression of CD105, CD73, and CD90, as evidenced by Dominici et al (Introduction; Abstract). 
Regarding claims 9, 13, Prockop teaches a method of treating cancer by the administration of mesenchymal stem cells (i.e. adherent stromal stem cells) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). Prockop et al teaches that expression of DKK-3 and TRAIL, molecules thought to have anti-tumor activity, was increased in human MSCs (hMSCs) following exposure to TNF-α (Abstract; Paragraph 0005; Figs. 1 and 7). They teach that since hMSCs increase expression of TRAIL and DKK-3 following TNF-α stimulation, that these cells may be tumor suppressive (Paragraph 0006).
However, Prockop et al fails to teach wherein said ASCs have been obtained from a placental tissue in a three-dimensional (3D) culture  that utilizes a medium whose composition is not varied over the course of said 3D culture, wherein the ASCs are harvested by removing said ASCs from the apparatus where 3D bioreactor (claim 23), or wherein said ASC have been incubated in a 2D adherent-cell culture apparatus prior to said 3D culture (claim 24) or wherein said one or more pro- inflammatory cytokines comprise interferon-Gamma (claim 14).
Regarding claims 1, Aberman teaches the potential to obtain adherent stromal cells from placenta or bone marrow (see para. 3, 4) for the treatment of cancer (para. 7). Aberman et al teaches the intravenous administration of ASC (Paragraph 10). The placental derived ASC taught by Aberman et al are indistinguishable from those instantly claimed. For example, they are derived from placental (stromal) tissue, plastic adherent, and are capable of treating cancer (Paragraphs 44, 58, claim 13). 
Additionally, the PDASCs taught by Aberman et al express several of the markers recited in instant claim 34, namely CD73, CD90, CD29 and CD105 (Paragraph 09). As the PD-ASCs of Aberman et al share the same structure (as demonstrated by marker expression and plastic adherence), tissue of isolation (i.e. placenta, see instant specification page 49), and function (capable of treating cancer), there is a reasonable probability that the cells employed by Aberman et al are identical to, or not patentably distinct from, the adherent stromal stem cells instantly claimed. 
Regarding claim 8, 17, Aberman teaches the medium in the 3D bioreactor is continuously fed into the bioreactor and a product is continuously drawn out to maintain a time-constant steady state within the reactor (se para. 35). It is further disclosed that culturing comprises culturing in a 3D bioreactor. In some embodiments the 3D bioreactor comprises at least one adherent material selected from a polyester and a polypropylene (see para. 9).
With respect to claims 23 and 24, Aberman teaches ASC are obtained from removing cells from 3D culture. It is further disclosed that ASC have been incubated in a 2D adherent-cell culture apparatus prior to said 3D culture (see para. 31).
Regarding claim 44, Aberman teaches that ASCs can be administered systemically, such as by intravenous administration (Paragraphs 10, 56, claim 59).
The combination of references differs from claimed invention by not disclosing ASCs tissue in a three-dimensional (3D) culture comprises interferon-Gamma (claim 14). 
Regarding claims 14, Yang et al teaches that MSCs can exhibit either pro-oncogenic or anti-tumor properties depending on the specific context (Abstract). They teach that MSCs engineered to express IFN-gamma were capable of inducing apoptosis in tumor cells due to the persistent activation of TRAIL (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). Lastly, Yang et al teaches that MSC induced death of cancer cells was due to the expression of TRAIL, which was driven by IFN-gamma expression (Abstract; Introduction, paragraph 03; Discussion, paragraph 02 and 04-06). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of treating triple negative breast cancer taught by Prockop et al to substitute ASC isolated of BM with  ASCs from another source of placental tissue that is expanded in a three-dimensional (3D) culture in a 3D bioreactor as suggested in Aberman in the method of treating TNBC by administering placental derived -ASC, as instantly claimed, with a reasonable expectation of success, before the effective filing date of instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would have been motivated to activate ASC with proinflammatory cytokine TNF-alpha and/or IFN as suggested by Prockop and Yang because presence of TNF and/or IFN-gamma facilitates TRAIL expression responsible for the anti-tumor activity. Additionally, one of ordinary skill in the art would be motivated to use adherent stromal cells from placental tissue as an alternative source to bone marrow because both were known to express same marker and capable for treating progression of cancer. Aberman specifically reported MSCs isolated from placenta and cultured in vitro have been demonstrated to be immune privileged in a similar fashion as bone marrow derived MSCs. Thus, the placenta provides an ethically non-controversial and easily accessible source of MSCs for experimental and clinical applications. One of ordinary skill in the art would be further motivated ASCs in a 3D culture utilizing a bioreactor without varying the media composition to obtain a therapeutically relevant number of cells that were cultured in a well-defined environment to ensure ASC quality, as taught by Aberman et al. One of ordinary skill would have a reasonable expectation of success as both Prockop and Yang et al teaches that the activation of adherent stromal cells in presence of TNF and/or constitutive expression of IFN-gamma led to increased TRAIL expression in adherent stromal stem cells, and increased their anti-tumor activity. One of ordinary skill would have a reasonable expectation of success as methods for 3D culturing MSCs in bioreactor systems were known in the art prior to the effective filing date, as demonstrated by the teachings of Aberman et al. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396)(www. uspto.gov/web/offices/ dcom/bpai /prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1, 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Prockop et al (US 20150272992 (2015, art of record), as evidenced by Dominici et al. (Cytotherapy. 2006;8(4):315-7, art of record) and Tate et al. (Breast Cancer Res. 2013; 14(3): R79, art of record), Aberman et al (WO/2011/132087, dated 10/27/2011) and Yang et al ( (J Immunol Res. 2014;2014:318098, art of record).   as applied to claim 1 above, in view of In ‘t Anker et al. (Stem Cells. 2004;22(7):1338-45, art of record).
The teachings of Prockop, as evidenced by Dominici and Tate in view of Aberman  and Yang regarding the limitations of claim 1 has been relied in same manner as above. However, they fail to teach (i) ASC is derived from placenta tissue that are predominantly maternal (claim 29) or fetal (claim 32) cells.
	Anker et al investigated different parts of the placenta for the presence of maternal or fetal MSCs (Abstract). They teach that the origin of fetal and maternal cells was determined by molecular human leukocyte antigen typing (Abstract; Page 1341, HLA typing; Discussion, paragraph 05). They teach that the phenotype of MSCs culture from different fetal and maternal parts of the placenta were comparable (Abstract). Additionally, they teach that the expansion potency for both maternal and fetal placental MSCs was higher when compared with bone marrow-derived MSCs (Abstract; Discussion, last paragraph). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try treating triple negative breast cancer taught by Prockop and Aberman by substituting the source of  adherent stromal stem cells from bone marrow to placental tissue that are either maternal (claim 29) or fetal (claim 32) in origin as there are a finite number of solutions, with reasonable expectation of success One of ordinary skill in the art would have been motivated to try ADS cell from other sources as suggested in Aberman including  both fetal and maternal placenta-derived ADS to determine if either was advantageous for the treatment of cancer. One of ordinary skill would have a reasonable expectation of success as methods for the isolation of ADS from bone marrow or fetal or maternal placenta-derived ADS were known in the art prior to the effective filing date of the claimed invention, as demonstrated by Aberman and Anker et al.
 It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith,--USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing Prockop (as evidenced by Dominici and Tate) does not teach or suggest ASCs obtained from placental tissue and culturing them in a 3D culture utilizing a medium that is not varied over the course of the culture, or an initial 2D adherent-cell culture followed by a 3D culture. Applicant further argues that secondary reference does not teach utility of PD ASC cells for the treatment of breast cancer of any kind. Applicant concludes that the skilled person would not find it obvious to use ASCs isolated from the placenta tissue and cultured according to the methods recited in the claims in treating a triple-negative breast cancer, nor do the cited references, alone or in combination, provide the skilled person with any teaching, suggestion, or motivation to modify the teachings of the cited references to arrive at the claimed methods or an expectation that the claimed methods would be preferred. Applicants’ arguments have been fully considered, but are not found persuasive.
	In response, independent claim 1 is broad and requires a single step of intramuscularly or intratumorally administering to the subject adherent stromal cells (ASC) isolated from placenta tissue and expanded in a three-dimensional (3D) culture in a 3D bioreactor. In the instant case,  Prockop et al teaches a method of treating triple negative breast cancer (MDA-MB-231) by direct intra tumoral administration (para. 18) of adherent stromal stem cells derived from bone marrow (para. 12) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). A variety of tissue source suitable for isolation of ASC including placenta tissue for this purpose are well-known in the art. Aberman specifically reported that cells isolated from placental tissue and cultured in vitro have been shown to be immune privileged and express surface marker in a similar fashion as bone marrow derived MSCs. Aberman further provide motivation to substitute ASC isolated from bone marrow to an alternative source of placental tissue that provides an ethically non-controversial and easily accessible source of MSCs for experimental and clinical applications (see para. 4). The art teaches method of making ASC in 3D bioreactor as disclosed in the instant application. Thus, the ASC administered in the independent claims appears to be indistinguishable from those disclosed in Aberman. Thus, Aberman et al. cure the deficiency in Prockop et al. for isolating and expanding adherent stromal cells (ASC) in a three-dimensional (3D) culture in a 3D bioreactor. To the extent that Aberman et al. describe the isolating and expanding adherent stromal cells (ASC) in a three-dimensional (3D) culture in a 3D bioreactor, the rejection is applicable to the instant case. Applicants' selective reading of Prockop et al. ignores the teachings of the reference of Aberman. There is no requirement for Prockop et al. to teach that which is clearly taught by Aberman et al. A person of skill in the art would be motivated to use adherent stromal cells from placental tissue as an alternative source to bone marrow because both were known to express same marker and capable for treating progression of cancer. Aberman specifically reported MSCs isolated from placenta and cultured in vitro have been demonstrated to be immune privileged in a similar fashion as bone marrow derived MSCs. Thus, the placenta provides an ethically non-controversial and easily accessible source of MSCs for experimental and clinical applications, with reasonable expectation of success. 
On pages 10-12 of the applicant’s argument, applicant in part rely on exhibit A and B to assert that prior studies found MSC promoted breast cancer metastasis. In contrast, instant specification teaches Foxn1nu nude mice were injected with MDA-MB-231 adenocarcinoma cells, a breast cancer cell line. Mice receiving ASC administration on day 1 exhibited reduced tumor size and the inhibition was statistically significant when IV was compared to controls at each time point, namely at days 5, 7, and 9 (Fig. 14A). Applicant further assert that there is no resonate expectation of success after obvious to try as the combined teachings of the cited references provide no such detailed methodology for practicing the claimed methods, as suggestion to modify the disclosures to arrive at the claimed methods, nor evidence that it would be successful. Applicants’ arguments have been fully considered, but are not found persuasive.
In response it appears that Applicants have further engaged in selective reading of the teachings of exhibit A and B to formulate the grounds for teaching away by suggesting prior art reported conflicting report of treating any cancer using MSC. It is emphasized that it is pre-activation of MSCs with TNF-α and/or IFN-γ induce anti-tumorigenic properties (see Prockop and Yang both art of record and Lee et al Cell Stem Cell 11, 825–35 (2012, cited as evidence without relying on rejection). In the instant case, cited art of record as summarized by Prockop teaches treating triple negative breast cancer (MDA-MB-231) by injecting adherent stromal stem cells  that has  been stimulated with TNF-α. The teaching of exhibit A and B is not relevant because the discussion pertains to MSC and not to an TNF activated stromal cell. 
Further, unexpected results have to be commensurate with the scope of the invention. "Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)." Example 16 (para. 301, table 21) discloses TNF-α+IFN-γ-stimulated ASC for 24 hours that was intravenously or intramuscularly injected to treat triple negative breast cancer. The claims are not so limited.
In response to applicant’s argument that there is no reasonable expectation of success as it would not be obvious to try, it is emphasized that it is Prockop who explicitly teaches a method of treating triple negative breast cancer (MDA-MB-231) by using adherent stromal stem cells derived from bone marrow (para. 12) that have been stimulated with TNF-α (Abstract; Paragraph 0002; 0007; 0066; 0087; 0098). A variety of tissue source suitable for isolation of ASC including placenta tissue for this purpose are well-known in the art. Aberman specifically reported that cells isolated from placental tissue and cultured in vitro have been shown to be immune privileged and express surface marker in a similar fashion as bone marrow derived MSCs. Aberman further provide motivation to substitute ASC isolated from bone marrow to an alternative source of placental tissue that provides an ethically non-controversial and easily accessible source of MSCs for experimental and clinical applications (see para. 4). Therefore, the fact that ASC derived from placental tissue express similar marker as one expressed on ASC derived from bone marrow. There is nothing in the claim nor in prior art that distinguishes ASC derived from these two sources and therefore an activated ASC derived from placental tissue would be capable of treating TNBC similar to one obtained from bone marrow. 

 
Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANOOP K SINGH/            Primary Examiner, Art Unit 1632